DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
Election/Restrictions
Applicant’s election without traverse of Species 1, Figures 1 and 5, claims 1-7, 9-20, in the reply filed on March 19, 2021 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 19, 2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devaud (US 4,895,351).

As to claim 12, Devaud discloses a method of mounting an end fitting 30 to an interface region 11 of a composite shaft T comprising: 
mounting said end fitting to said interface region to form a joint in which the end fitting is attached to the interface region of the composite shaft; and 
subsequently, in a separate operation, adding a preload structure 20 to the joint by mounting the preload structure to the composite shaft in an interference fit with the composite shaft such that the composite shaft is sandwiched between the end fitting and the preload structure; 
4wherein the end fitting comprises a toothed surface 22 comprising at least one tooth formed as a helical thread and mounting the end fitting to the interface region of the shaft comprises engaging the helical thread with the interface region (Figure; 2C L58-C3 L39).  
As to claim 14, Devaud discloses a method wherein the method comprises screwing said end fitting 30 onto said shaft T while the end fitting is driven axially at a rate equal to one thread pitch per rotation (Figure; 2C L58-C3 L39).  
As to claim 15, Devaud discloses a method wherein mounting the preload structure 20 increases the frictional force between the composite shaft T and the end fitting 30 to a greater level than the frictional force that arose from mounting of the end fitting onto the shaft (Figure; 2C L58-C3 L39).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, 16 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Devaud.
As to claims 13, 16 and 17, Devaud fails to explicitly disclose a composite shaft wherein the interference fit between the preload structure and the composite shaft is at least 150 microns.  Devaud does not disclose any structural or functional significance as to the specific size of the interference fit.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite shaft disclosed by Devaud wherein the interference fit between the preload structure and the composite shaft is at least 150 microns, as Devaud does not disclose any structural or functional significance as to the specific size of the interference fit, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.

Claims 1-3, 5, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Dewhirst et al. (US 7,731,593) in view of Devaud.
As to claims 1 and 3, Dewhirst et al. disclose a composite shaft He,Ho with an end fitting Sa,Sp mounted on an interface region on at least one end of said shaft, said interface region comprising an inner surface and an outer surface, and 
a preload structure Pg arranged to provide a biasing force to bias the composite shaft against the end fitting; 
wherein the preload structure is in an interference fit with the composite shaft;
wherein the end fitting comprises a toothed surface Sp comprising teeth formed as a spline engaging with the interface region; and
wherein in said interface region fibres of said composite shaft are angled with respect to the inner surface and with respect to the outer surface such that they follow a path with a radial component and have been cut so as to expose the ends of said fibres in said interface region (Figures 1-6; C3 L45-C4 L13).  
Dewhirst et al. disclose a composite shaft wherein the end fitting teeth are formed as a spline; instead of a helical thread.
Devaud teaches a composite shaft T wherein an end fitting 20 comprises a toothed surface comprising teeth 22 formed as a helical thread engaging with an interface region of the composite shaft; the teeth of the helical thread providing a strong, secure force-locking connection between the shaft and end fitting which allows longitudinal forces and torques to be applied to the shaft and end fitting while preventing relative movement or separation between the members (Figure; C2 L7-22).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite shaft disclosed by Dewhirst et al. wherein the end fitting comprises a toothed surface comprising teeth formed as a helical thread, as taught by Devaud, in order to provide a strong, secure force-locking connection between the shaft and end fitting which allows longitudinal forces and torques to be applied to the shaft and end fitting while preventing relative movement or separation between the members.
As to claims 2 and 18, Dewhirst et al. fail to explicitly disclose a composite shaft wherein the interference fit between the preload structure and the composite shaft is at least 150 microns.  Dewhirst et al. do not disclose any structural or functional significance as to the specific size of the interference fit.
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite shaft disclosed by Dewhirst et al. wherein the interference fit between the preload structure and the composite shaft is at least 150 microns, as Dewhirst et al. do not disclose any structural or functional significance as to the specific size of the interference fit, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
As to claim 5, Dewhirst et al. disclose a composite shaft wherein the preload structure Pg is arranged to increase friction between the composite shaft He,Ho and the end fitting Sa,Sp to a greater level than the friction arising from mounting of the end fitting onto the shaft (Figures 1-6; C3 L45-C4 L13).  
As to claim 10, Dewhirst et al. disclose a composite shaft wherein said shaft He,Ho is a hollow tube and said preload structure Pg is provided within the hollow tube (Figures 1-6; C3 L45-C4 L13).  
As to claim 11, Dewhirst et al. disclose a composite shaft wherein the interface region of the shaft He,Ho comprises a ramp that increases in thickness in the axial direction of the shaft towards the end of the shaft, and helical-wound fibres wound over said ramp (Figures 1-6; C3 L45-C4 L13).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Dewhirst et al. in view of Devaud, as applied to claim 3 above, and further in view of Shinohara et al. (US 5,309,620).
As to claim 4, Dewhirst et al. as modified by Devaud disclose a composite shaft wherein the end fitting Sa,Sp comprises teeth (Figures 1-6; C3 L45-C4 L13).  
Dewhirst et al. as modified by Devaud fail to explicitly disclose a composite shaft wherein a tooth profile taken perpendicular to the teeth comprises substantially no flat land portions in frictional contact with the shaft.  
Shinohara et al. teach a composite shaft wherein an end fitting 3 comprises teeth 4, wherein a tooth profile taken perpendicular to the teeth comprises substantially no flat land portions in frictional contact with the shaft 3; upon insertion and initial assembly of the shaft with the end fitting, the teeth only partially cut into the shaft such that land portions of the teeth are spaced therefrom, providing for easier insertion and assembly of the shaft with the end fitting (Figure 1C).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite shaft disclosed by Dewhirst et al. as modified by Devaud wherein a tooth profile taken perpendicular to the teeth comprises substantially no flat land portions in frictional contact with the shaft upon insertion and initial assembly of the shaft with the end fitting, as taught by Shinohara et al., in order to provide for easier insertion and assembly of the shaft with the end fitting.

Claim 6, 7, 9, 19 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Dewhirst et al. in view of Devaud, as applied to claim 1 above, and further in view of Volkswagen (DE 198 42 821).
As to claims 6 and 7, Dewhirst et al. disclose a composite shaft He,Ho wherein said end fitting Sa,Sp comprises a surface matching and engaging with the interface region; wherein said shaft is a hollow tube, and wherein said preload structure is provided within the hollow tube (Figures 1-6; C3 L45-C4 L13).
Dewhirst et al. fail to disclose a composite shaft wherein in said interface region the shaft is tapered on the outside of said shaft; and wherein said end fitting comprises a surface with matching taper.
Volkswagen teaches a composite shaft 10,12 wherein in an interface region 26 the shaft is tapered on the outside of said shaft; and wherein an end fitting 16 comprises a surface with matching taper; the matching taper between the shaft and the end fitting providing for easier alignment and insertion of the shaft into the end fitting (Figure).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite shaft disclosed by Dewhirst et al. wherein the shaft and end fitting comprise matching tapers, as taught by Volkswagen, in order to provide for easier alignment and insertion of the shaft into the end fitting.
As to claims 9, 19 and 20, Dewhirst et al. as modified by Volkswagen fail to disclose a composite shaft wherein the taper is at an angle to the shaft axis of no more than 7 degrees.  Volkswagen does not disclose any structural or functional significance as to the specific taper angle size.  
Applicant is reminded that a change in the size of a prior art device, wherein there is no structural or functional significance disclosed as to the specific size of an element, is a design consideration within the skill of the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the composite shaft disclosed by Volkswagen wherein the taper is at an angle to the shaft axis of no more than 7 degrees, as Volkswagen does not disclose any structural or functional significance as to the specific taper angle size, and as such change in size is a design consideration within the skill of the art that would yield expected and predictable results; and as it would be expected that one of ordinary skill in the art would routinely experiment to arrive at the optimum or workable dimensions for a given application.
Response to Arguments
Applicant’s arguments with respect to claims 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081.  The examiner can normally be reached on M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/06/22								/MICHAEL P FERGUSON/                                                                   Primary Examiner, Art Unit 3619